Exhibit 10.1

 

ImmunoGen, Inc.

 

Compensation Policy for Non-Employee Directors

Objective

 

It is the objective of ImmunoGen to compensate non-employee Directors in a
manner which will enable recruitment and retention of highly qualified Directors
and fairly compensate them for their services as a Director.

 

Cash Compensation

 

Annual meeting fee for non-employee Directors:

 

$35,000 per annum, paid quarterly

 

 

 

Additional annual fees:

 

 

 

 

 

(a)

Lead Director / Chairman of the Board:(1)

 

$30,000 per annum, paid quarterly

 

 

 

 

(b)

Chairman of the Audit Committee:

 

$15,000 per annum, paid quarterly

 

 

 

 

(c)

Chairman of the Compensation Committee:

 

$9,000 per annum, paid quarterly

 

 

 

 

(d)

Chairman of the G&N Committee:

 

$9,000 per annum, paid quarterly

 

 

 

 

(e)

Other members of the Audit Committee

 

$8,000 per annum, paid quarterly

 

 

 

 

(f)

Other members of the Compensation Committee

 

$5,000 per annum, paid quarterly

 

 

 

 

(g)

Other members of the G&N Committee

 

$5,000 per annum, paid quarterly

 

Directors are entitled to be reimbursed for their reasonable expenses incurred
in connection with attendance at Board and committee meetings during their
tenure as a Director.  Any reimbursement in one calendar year shall not affect
the amount that may be reimbursed in any other calendar year and a reimbursement
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.  Any business expense reimbursements subject to Section 409A of the
Internal Revenue Code of 1986 shall be made no later than the end of the
calendar year following the calendar year in which such business expense is
incurred by the Director.

 

Quarterly payments shall be paid in arrears within 30 days following the end of
each calendar quarter.(2)  A non-employee Director may elect to receive any or
all of his or her cash compensation in the form of deferred stock units (“DSUs”)
having an aggregate Fair Market Value equal to the amount deferred, measured on
the date of grant which shall be the last day of

 

--------------------------------------------------------------------------------

(1)          Payable to non-employee Chairman of the Board only.

(2)          Quarterly payments will be appropriately pro-rated for Directors
who retire, resign or are otherwise removed from the Board prior to the end of a
calendar quarter.

 

--------------------------------------------------------------------------------


 

the calendar quarter for which the retainer is being paid.  All elections as to
form of payment shall be made annually by December 31st of the year prior to
service which election shall be effective for all payments to be made in the
following calendar year.  New non-employee Directors shall make their elections
within 30 days of their initial appointment or election to the Board of
Directors for all payments to be made in that calendar year.  Any such election
shall be prospective only for compensation attributable to services performed
after the effective date of such election and any amounts covered by such
election shall be prorated as necessary.  Each non-employee Director shall be
deemed to have elected to receive payments in cash for payments in periods prior
to any such election or if no timely election shall have been made. 
Notwithstanding the foregoing, a previous election made by a non-employee
Director pursuant to the 2004 Non-Employee Director Compensation Deferred Share
Unit Plan or under this policy shall remain in effect for subsequent calendar
years until it is changed by the completion, signature and delivery to the
Company of a new election form, in accordance with the terms of this policy.

 

Upon making such election, DSUs shall be granted as described above without any
further action by the Compensation Committee.  These awards are fully vested as
to all of the issued DSUs on the date of grant.

 

Equity Compensation (effective November 16, 2010)

 

1.             Deferred Stock Units.

 

(a)  Initial Grant.  New non-employee Directors will automatically be granted,
without any further action by the Compensation Committee, DSUs having an
aggregate fair market value of $65,000 (rounded down to the nearest whole
share), measured on the date of grant which shall be the date of their initial
election or appointment to the Board.  This award will vest pro rata, on a
quarterly basis over a three-year period, as to eight and one-third percent
(8-1/3%) of the issued DSUs (rounded down to the nearest whole share) per
quarter with the first vesting date to be the date that is the first day of the
third month following the month in which the date of grant occurs.

 

(b)  First Anniversary Grant.  On the first anniversary of a non-employee
Director’s initial election to the Board, such non-employee Director will
automatically be granted, without any further action by the Compensation
Committee, a number of DSUs having an aggregate fair market value of $30,000
(rounded down to the nearest whole share), measured on the date of grant which
shall be the date of such first anniversary and pro-rated based on the number of
whole months (the “Monthly Amount”) remaining between the first day of the month
in which such first anniversary date occurs and the first October 31 following
the date of grant.  This award will vest on the same schedule as the Continuing
Director Grants awarded pursuant to paragraph 1(c) below (provided that in all
cases the last vesting date of a First Anniversary Grant shall be the first
November 1 following the date of grant).  The number of issued DSUs that shall
vest on any particular date shall be equal to the number of months in each
vesting period based on the Monthly Amount calculation.(3)

 

--------------------------------------------------------------------------------

(3)          For example, if an award is granted on April 15, the amount of the
award will be 7/12 of the full-year award (April through October) and such award
will vest on May 1 as to 1/12 of the full-year award, August 1 as to 3/12 of the
full-year award and November 1 as to 3/12 of the full-year award.

 

2

--------------------------------------------------------------------------------


 

(c)  Continuing Director Grants.  After receiving a First Anniversary Grant
under paragraph (b), non-employee Directors will automatically be granted, on an
annual basis and without further action by the Compensation Committee, DSUs
having an aggregate fair market value of $30,000 (rounded down to the nearest
whole share), measured on the date of grant which shall be the earlier of the
date of ImmunoGen’s annual meeting of shareholders or November 20 of the
applicable year.  These awards will vest pro rata, on a quarterly basis over a
one-year period, as to twenty-five percent (25%) of the issued DSUs (rounded
down to the nearest whole share) per quarter on each of February 1, May 1,
August 1 and November 1 following the date of grant.  If a non-employee director
receives a First Anniversary Grant under paragraph 1(b) above between November 1
and November 20 of any year, then such non-employee Director will not be
eligible to receive a Continuing Director Grant under this paragraph 1(c) for
that year.(4)

 

(d)  Terms of Grant.  All DSU awards to non-employee Directors under this policy
are granted under the 2006 Employee, Director and Consultant Equity Incentive
Plan (the “2006 Plan”), and are subject to the terms and conditions set forth in
the 2006 Plan and the form of Deferred Stock Unit Agreement attached hereto as
Exhibit A.  All capitalized terms that are not defined herein shall have the
meanings set forth in the 2006 Plan.

 

2.             Stock Options.

 

(a)  Annual Stock Option Grants.  Non-employee Directors will automatically be
granted, on an annual basis and without further action by the Compensation
Committee, stock option awards having a grant date fair value of $30,000 using
the Black-Scholes option pricing model (rounded down to the nearest whole share)
measured on the date of grant, which shall be the earlier of the date of
ImmunoGen’s annual meeting of shareholders or November 20 of the applicable
year.  These awards (i) will be granted with an exercise price equal to the Fair
Market Value of the Common Stock on the date of grant, (ii) will vest pro rata,
on a quarterly basis over a one-year period, as to twenty-five percent (25%) of
the number of shares covered by such awards (rounded to the nearest whole share)
per quarter on each of February 1, May 1, August 1 and November 1 following the
date of grant, and (iii) will expire on the tenth (10th) anniversary of the date
of grant.  If a non-employee Director receives an Off-Cycle Initial Grant under
paragraph (b) below between November 1 and November 20 of any year, then such
non-employee Director will not be eligible to receive an Annual Stock Option
Grant under this paragraph (a) for that year.(5)

 

(b)  Off-Cycle Initial Grants.  If a non-employee Director is first elected to
the Board other than at an annual meeting of shareholders, such non-employee
Director will automatically be granted, without further action by the
Compensation Committee, a stock option award having

 

--------------------------------------------------------------------------------

(4)          Any Director who transitions from an employee director to a
non-employee Director without a break in service shall not be eligible to
receive an award of DSUs under paragraphs 1(a) or 1(b), but shall be eligible to
receive awards under paragraph 1(c), beginning with the first annual meeting of
shareholders on or after the date on which such Director ceases to be an
employee of the Company.

(5)          Any Director who transitions from an employee to a non-employee
Director without a break in service shall not be eligible to receive a stock
option award under paragraph 2(b), but shall be eligible to receive awards under
paragraph 2(a), beginning with the first annual meeting of shareholders on or
after the date on which such Director ceases to be an employee of the Company.

 

3

--------------------------------------------------------------------------------


 

a grant date fair value of $30,000, pro-rated based on the number of whole
months (the “Monthly Amount”) remaining between the first day of the month in
which such first election occurs and the first October 31 following the date of
grant, which shall be the date of their initial election to the Board, using the
Black-Scholes option pricing model (rounded down to the nearest whole share)
measured on the date of grant.  This award (i) will be granted with an exercise
price equal to the Fair Market Value of the Common Stock on the date of grant,
and (ii) will vest on the same schedule as the Annual Stock Option Grants
awarded pursuant to paragraph 2(a) above (provided that in all cases the last
vesting date of an Off-Cycle Initial Grant shall be the first November 1
following the date of grant).  The number of shares as to which an Off-Cycle
Initial Grant will vest on any particular date shall be equal to the number of
months in each vesting period based on the Monthly Amount calculation.(6)  This
award will expire on the tenth (10th) anniversary of the date of grant.

 

(c)  Terms of Grant.  All stock option awards to non-employee Directors under
this policy are granted under the 2006 Plan, and are subject to the terms and
conditions set forth in the 2006 Plan and the form of Stock Option Agreement
attached hereto as Exhibit B.  All capitalized terms that are not defined herein
shall have the meanings set forth in the 2006 Plan.

 

Approved by the Board of Directors: September 22, 2010

 

--------------------------------------------------------------------------------

(6)          For example, if an award is granted on April 15, the amount of the
award will be 7/12 of the full-year award (April through October) and such award
will vest on May 1 as to 1/12 of the full-year award, August 1 as to 3/12 of the
full-year award and November 1 as to 3/12 of the full-year award.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIRECTOR DEFERRED STOCK UNIT AWARD AGREEMENT

 

UNDER THE IMMUNOGEN, INC.
2006 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN AND
THE COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

 

Name of Grantee: 
No. of Deferred Stock Units Granted: 
Grant Date:

 

Pursuant to the ImmunoGen, Inc. 2006 Employee, Director and Consultant Equity
Incentive Plan (the “Plan”) and the Compensation Policy for Non-Employee
Directors in effect on the date hereof, ImmunoGen, Inc. (the “Company”) hereby
grants a deferred stock unit award consisting of the number of deferred stock
units listed above (an “Award”) to the Grantee named above.  Each deferred stock
unit shall relate to one share of Common Stock, par value $.01 per share (the
“Stock”) of the Company, subject to the restrictions and conditions set forth
herein and in the Plan.

 

1.             Restrictions on Transfer of Award.  The Award shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, until (i) the deferred stock units have vested as provided in Section 2
of this Agreement, (ii) the Grantee shall have ceased to be a member of the
Company’s Board of Directors for any reason and (iii) shares of Stock have been
issued pursuant to Section 4 of this Agreement.

 

2.             Vesting of Award.  The Award shall vest in accordance with the
schedule set forth below, provided in each case that the Grantee is then, and
since the Grant Date has continuously been, a member of the Company’s Board of
Directors.

 

Incremental (Aggregate)
Number of
Deferred Stock Units Vested

 

Vesting Date

 

[Quarterly over one year]

 

 

 

 

Notwithstanding the foregoing, all unvested deferred stock units shall vest
immediately prior to the occurrence of a Change of Control (as defined in the
Plan).

 

3.             Forfeiture.  In the event the Grantee ceases to be a member of
the Company’s Board of Directors prior to the applicable vesting dates, all
deferred stock units that have not vested as of the Grantee’s cessation of
service on the Board of Directors shall be immediately forfeited to the Company.

 

--------------------------------------------------------------------------------


 

4.             Receipt of Shares of Stock.

 

(a)           Within 30 days following the date on which the Grantee ceases to
be a member of the Company’s Board of Directors for any reason, the Company
shall issue to the Grantee in book entry form the number of shares of Stock
equal to the number of vested deferred stock units pursuant to Section 2 of this
Agreement in satisfaction of the Award.

 

(b)           In each instance above, the issuance of shares of Stock shall be
subject to the payment by the Grantee by cash or other means acceptable to the
Company of any federal, state, local and other applicable taxes required to be
withheld in connection with such issuance in accordance with Section 7 of this
Agreement.  The Grantee understands that once shares have been delivered by book
entry to the Grantee in respect of the deferred stock units, the Grantee will be
free to sell such shares of Stock, subject to applicable requirements of federal
and state securities laws.

 

(c)           Until such time as shares of Stock are issued to the Grantee
pursuant to Section 4(a) the Grantee shall have no rights as a stockholder with
respect to any shares of Stock underlying the Award, including, but not limited
to any voting rights, provided however, that when and if any cash dividends or
other distributions are paid with respect to the shares of Stock underlying the
Award such amounts shall accrue and be converted into additional deferred stock
units based on the Fair Market Value of the common stock on any such dividend
payment or distribution date (with any such fractions of deferred stock units
computed to four decimal places rounded down) and any such additional deferred
stock units shall be subject to the same conditions and restrictions as are the
deferred stock units with respect to which they were paid.

 

(d)           If any of the benefits or the delivery of shares of Stock set
forth in this Award or the Plan are deferred compensation under Section 409A of
the Code, any termination of services triggering payment of such benefits must
constitute a “separation from service” under Section 409A of the Code before,
subject to subsection (e) below, distribution of such benefits can commence or
the delivery of shares of Stock can occur.   For purposes of clarification, this
paragraph shall not cause any forfeiture of benefits on the part of the Grantee,
but shall only act as a delay until such time as a “separation from service”
occurs.

 

(e)           Notwithstanding anything to the contrary herein or in the Plan, if
the Grantee is a “key employee” (as defined in Section 409A of the Code) as of
the date the Grantee ceases to be a member of the Company’s Board of Directors,
any issuance of Stock upon a termination of services shall, to the extent this
requirement of Section 409A of the Code is applicable to this Award, be delayed
to the extent necessary to avoid the imposition of excise taxes or other
penalties under Section 409A of the Code until the date which is the first
business day after six (6) months have elapsed since the Grantee is no longer
providing service for any reason other than death.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
paragraphs 4 and 24 of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.  The Grantee acknowledges receipt of a copy of the Plan.

 

6

--------------------------------------------------------------------------------


 

6.             Transferability of this Agreement.  This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due. Any reduction
in accordance with the foregoing shall, to the extent applicable, be effected in
accordance with Section 409A of the Code and Treasury Regulation Sections
1.409A-3(j)(4)(vi) or 1.409A-3(j)(4)(xi).

 

8.             No Guarantee of Tax Consequences.  The Company makes no guarantee
of any tax consequences associated with this Award.

 

9.             Notice.  Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Grantee at the address
set forth below, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

10.           Continuation of Service.  The Award does not confer upon the
Grantee any rights with respect to continuation of service as a director of the
Company.

 

11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of law principles thereof.

 

12.           Data Privacy.  By entering into this Agreement, the Grantee: 
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the
issuance of the Award and the grant of shares of Stock and the administration of
the Plan; (ii) waives any data privacy rights he or she may have with respect to
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form.

 

13.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Director Option Agreement

 

 

IMMUNOGEN, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

AGREEMENT made as of the      day of                       20  , between
ImmunoGen, Inc. (the “Company”), a Massachusetts corporation, and
                      (the “Non-Employee Director”).

 

WHEREAS, the Company desires to grant to the Non-Employee Director an Option to
purchase shares of its common stock, $.01 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s 2006 Employee, Director
and Consultant Equity Incentive Plan (the “Plan”);

 

WHEREAS, the Company and the Non-Employee Director understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and

 

WHEREAS, the Company and the Non-Employee Director each intend that the Option
granted herein shall be a Non-Qualified Option.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       GRANT OF OPTION.

 

The Company hereby grants to the Non-Employee Director the right and option to
purchase all or any part of an aggregate of                       Shares, on the
terms and conditions and subject to all the limitations set forth herein, under
United States securities and tax laws, and in the Plan, which is incorporated
herein by reference.  The Non-Employee Director acknowledges receipt of a copy
of the Plan.

 

2.                                       PURCHASE PRICE.

 

The purchase price of the Shares covered by the Option shall be $      per
Share, subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Shares after
the date hereof (the “Purchase Price”).  Payment shall be made in accordance
with Paragraph 9 of the Plan.

 

3.                                       EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:

 

--------------------------------------------------------------------------------


 

Incremental (Aggregate)
Number of Shares Vested

 

Vesting Date

 

[Quarterly over one year]

 

 

 

 

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan) all of the Shares which are not then vested under this Option shall
become fully vested and immediately exercisable as of the date of the Change of
Control including, but not limited to, pursuant to a Corporate Transaction that
also constitutes a Change of Control pursuant to Section 24(b) of the Plan
unless this Option prior to the date of the Change of Control has expired or
been terminated pursuant to its terms or the terms of the Plan.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

4.                                       TERM OF OPTION.

 

The Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.

 

If the Non-Employee Director ceases to be a director of the Company (for any
reason other than the death or Disability of the Non-Employee Director or
termination of the Non-Employee Director for Cause (as defined in the Plan)),
the Option may be exercised, if it has not previously terminated, within one
year after the date the Non-Employee Director ceases to be a director of the
Company, or within the originally prescribed term of the Option, whichever is
earlier, but may not be exercised thereafter.  In such event, the Option shall
be exercisable only to the extent that the Option has become exercisable and is
in effect at the date of such cessation of service.

 

In the event the Non-Employee Director’s service is terminated by the Company or
an Affiliate for Cause (as defined in the Plan), the Non-Employee Director’s
right to exercise any unexercised portion of this Option shall cease immediately
as of the time the Non-Employee Director is notified his or her service is
terminated for Cause, and this Option shall thereupon terminate. 
Notwithstanding anything herein to the contrary, if subsequent to the
Non-Employee Director’s termination, but prior to the exercise of the Option,
the Board of Directors of the Company determines that, either prior or
subsequent to the Non-Employee Director’s termination, the Non-Employee Director
engaged in conduct which would constitute Cause, then the Non-Employee Director
shall immediately cease to have any right to exercise the Option and this Option
shall thereupon terminate.

 

In the event of the Disability of the Non-Employee Director, as determined in
accordance with the Plan, the Option shall be exercisable within one year after
the Non-Employee Director’s termination of service or, if earlier, within the
term originally prescribed by the Option.  In such event, the Option shall be
exercisable:

 

2

--------------------------------------------------------------------------------


 

(a)                                  to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Non-Employee Director not become Disabled.  The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of Disability.

 

In the event of the death of the Non-Employee Director while a director of the
Company, the Option shall be exercisable by the Non-Employee Director’s
Survivors within one year after the date of death of the Non-Employee Director
or, if earlier, within the originally prescribed term of the Option.  In such
event, the Option shall be exercisable:

 

(x)                                   to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Non-Employee Director not died.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
Non-Employee Director’s date of death.

 

5.                                       METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Non-Employee Director and if the Non-Employee Director shall so
request in the notice exercising the Option, shall be registered in the name of
the Non-Employee Director and another person jointly, with right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option.  In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Non-Employee Director, such notice shall be accompanied by appropriate proof of
the right of such person to exercise the Option.  All Shares that shall be
purchased upon the exercise of the Option as provided herein shall be fully paid
and nonassessable.

 

3

--------------------------------------------------------------------------------


 

6.                                       PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                       NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Non-Employee Director otherwise than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.  However, the
Non-Employee Director, with the approval of the Administrator, may transfer the
Option for no consideration to or for the benefit of the Non-Employee Director’s
Immediate Family (including, without limitation, to a trust for the benefit of
the Non-Employee Director’s Immediate Family or to a partnership or limited
liability company for one or more members of the Non-Employee Director’s
Immediate Family), subject to such limits as the Administrator may establish,
and the transferee shall remain subject to all the terms and conditions
applicable to the Option prior to such transfer and each such transferee shall
so acknowledge in writing as a condition precedent to the effectiveness of such
transfer.  Except as provided in the previous sentence, the Option shall be
exercisable, during the Non-Employee Director’s lifetime, only by the
Non-Employee Director (or, in the event of legal incapacity or incompetency, by
the Non-Employee Director’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar
process.  Any attempted transfer, assignment, pledge, hypothecation or other
disposition of the Option or of any rights granted hereunder contrary to the
provisions of this Section 7, or the levy of any attachment or similar process
upon the Option shall be null and void. The term “Immediate Family” shall mean
the Non-Employee Director’s spouse, former spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers, nieces, nephews and
grandchildren (and, for this purpose, shall also include the Non-Employee
Director.)

 

8.                                       NO RIGHTS AS STOCKHOLDER UNTIL
EXERCISE.

 

The Non-Employee Director shall have no rights as a stockholder with respect to
Shares subject to this Agreement until registration of the Shares in the
Company’s share register in the name of the Non-Employee Director.  Except as is
expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date of such
registration.

 

9.                                       ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

4

--------------------------------------------------------------------------------


 

10.                                 TAXES.

 

The Non-Employee Director acknowledges that upon exercise of the Option the
Non-Employee Director will be deemed to have taxable income measured by the
difference between the then fair market value of the Shares received upon
exercise and the price paid for such Shares pursuant to this Agreement.  The
Non-Employee Director acknowledges that any income or other taxes due from him
or her with respect to this Option or the Shares issuable pursuant to this
Option shall be the Non-Employee Director’s responsibility.

 

The Non-Employee Director agrees that the Company may withhold from the
Non-Employee Director’s remuneration, if any, the minimum statutory amount of
federal, state and local withholding taxes attributable to such amount that is
considered compensation includable in such person’s gross income.  At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such remuneration, or in kind from the Shares otherwise deliverable to the
Non-Employee Director on exercise of the Option.  The Non-Employee Director
further agrees that, if the Company does not withhold an amount from the
Non-Employee Director’s remuneration sufficient to satisfy the Company’s income
tax withholding obligation, the Non-Employee Director will reimburse the Company
on demand, in cash, for the amount under-withheld.

 

11.                                 PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                  The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion

 

5

--------------------------------------------------------------------------------


 

of any action or obtaining of any consent, which the Company deems necessary
under any applicable law (including without limitation state securities or “blue
sky” laws).

 

12.                                 RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1         The Non-Employee Director agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Non-Employee Director is requested by the Company and any underwriter engaged by
the Company in connection with such offering to sign an agreement restricting
the sale or other transfer of Shares, then it will promptly sign such agreement
and will not transfer, whether in privately negotiated transactions or to the
public in open market transactions or otherwise, any Shares or other securities
of the Company held by him or her during such period as is determined by the
Company and the underwriters, not to exceed 90 days following the closing of the
offering, plus such additional period of time as may be required to comply with
Marketplace Rule 2711 of the National Association of Securities Dealers, Inc. or
similar rules thereto (such period, the “Lock-Up Period”).  Such agreement shall
be in writing and in form and substance reasonably satisfactory to the Company
and such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Non-Employee Director has signed such
an agreement, the Company may impose stop-transfer instructions with respect to
the Shares or other securities of the Company subject to the foregoing
restrictions until the end of the Lock-Up Period.

 

12.2         The Non-Employee Director acknowledges and agrees that neither the
Company, its shareholders nor its directors and officers, has any duty or
obligation to disclose to the Non-Employee Director any material information
regarding the business of the Company or affecting the value of the Shares
before, at the time of, or following a termination in service of the
Non-Employee Director by the Company, including, without limitation, any
information concerning plans for the Company to make a public offering of its
securities or to be acquired by or merged with or into another firm or entity.

 

13.                                 NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Non-Employee Director as a director of the Company.  The Non-Employee Director
acknowledges:  (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (iii) that the
Non-Employee Director’s participation in the Plan is voluntary;  and (iv) that
the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

14.                                 NOTICES.

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

6

--------------------------------------------------------------------------------


 

If to the Company:

ImmunoGen, Inc.

Attn: Finance

830 Winter Street

Waltham, MA  02451

 

If to the Non-Employee Director:

 

 

 

 

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

15.                                 GOVERNING LAW.

 

This Agreement shall be construed and enforced in accordance with the law of the
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.

 

16.                                 BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

17.                                 ENTIRE AGREEMENT.

 

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

18.                                 MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

19.                                 WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be

 

7

--------------------------------------------------------------------------------


 

deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

20.           DATA PRIVACY.

 

By entering into this Agreement, the Non-Employee Director:  (i) authorizes the
Company and each Affiliate, and any agent of the Company or any Affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of options and
the administration of the Plan; (ii) waives any data privacy rights he or she
may have with respect to such information; and (iii) authorizes the Company and
each Affiliate to store and transmit such information in electronic form.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Non-Employee Director has hereunto set his or
her hand, all as of the day and year first above written.

 

 

 

ImmunoGen, Inc.

 

 

 

 

 

By:

 

 

 

Name

 

 

Title

 

 

 

 

 

 

 

 

 

Non-Employee Director

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION

 

TO:         ImmunoGen, Inc.

 

Ladies and Gentlemen:

 

I hereby exercise my Non-Qualified Stock Option to purchase             shares
(the “Shares”) of the common stock, $.01 par value, of ImmunoGen, Inc. (the
“Company”), at the exercise price of $           per share, pursuant to and
subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated                              ,
20  .

 

I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

Please issue the Shares (check one):

 

o to me; or

 

o to me and                                                 , as joint tenants
with right of survivorship,

 

at the following address:

 

 

 

 

10

--------------------------------------------------------------------------------


 

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Non-Employee Director (signature)

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Social Security Number

 

11

--------------------------------------------------------------------------------